                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                     IN THE UNITED STATES DISTRICT COURT                  May 31, 2019
                      FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                               HOUSTON DIVISION



QUINTON CAVER,                         §
                                       §
                     Plaintiff,        §
                                       §
v.                                     §       CIVIL ACTION NO. H-19-1115
                                       §
CALIBER HOME LOANS, INC.,              §
                                       §
                     Defendant.        §



                        MEMORANDUM OPINION AND ORDER


     Plaintiff Quentin Caver ("Plaintiff") sued defendant Caliber

Home Loans,     Inc.   ("Defendant") alleging various causes of action

relating to Defendant's allegedly improper origination, servicing,

and pre-foreclosure activities for his real property located at 46

Sorrento Way Drive,        Missouri   City,   TX   77459    (the   "Property").

Pending before the court are Plaintiff's Motion to Remand (Docket

Entry No.     8) ;   Defendant Caliber Home Loans,         Inc. 's Response in

Opposition to Plaintiff's Motion to Remand ("Defendant's Response")

(Docket Entry No.9); Defendant Caliber Home Loans, Inc.'s Reply in

Opposition to Plaintiff's Motion to Remand and Brief in Support

("Defendant's Reply")       (Docket Entry No. 14); and Defendant Caliber

Home Loans, Inc.'s Motion to Dismiss Plaintiff's Amended Complaint

for Failure to State a Claim,         or Alternatively,       Motion for More

Definite Statement, and Brief in Support            ("Defendant's Motion to

Dismiss")   (Docket Entry No. 13).
        Defendant removed this action from the 240th Judicial District

Court of Fort Bend County,               Texas,      alleging that      the court has

federal question jurisdiction over the action. 1                       Plaintiff then

moved        to   remand   the   action back        to   the   state   court. 2   After

reviewing Plaintiff's Motion to Remand and Defendant's Response,

the court issued an Order on April 26, 2019, requiring Plaintiff to

amend his         complaint      to   clarify his        claims   against   Defendant. 3

Plaintiff filed his Amended Complaint on May 15, 2019. 4                      The court

reviewed Plaintiff's Amended Complaint and concluded that "it does

not appear that [Plaintiff] intended to allege a federal statutory

claim in his state court petition." 5                The court required Defendant

to file a brief reply to Plaintiff's Amended Complaint explaining

what federal claims it believed Plaintiff to be alleging by May 30,

2019. 6      Alternatively, if Defendant agreed that no federal claim is

alleged, the court ordered the parties to file an agreed order of

remand by May 30,           2019. 7    Defendant filed its Reply on May 30,



        1
            See Notice of Removal, Docket Entry No. 1, pp. 3-4.
        2
            See Plaintiff's Motion to Remand, Docket Entry No. 8.
        3
            See Order [April 26, 2019], Docket Entry No. 10, p. 2.
      4
      See 1st Amended Complaint for Declaratory Relief and Quiet
Title as to Real Property Located at 46 Sorrento Way Drive
Missouri City, TX 77459 and to Enjoin any Foreclosure/Sale During
the Pendency ("Plaintiff's Amended Complaint"), Docket Entry
No. 11.
      5
            See Order [May 16, 2019]      I   Docket Entry No. 12, p. 1.
        6
            See id. at 1-2.
        7
            See id. at 2.

                                              -2-
2019,       arguing that this court has federal question jurisdiction

over claims contained in Plaintiff's Amended Complaint. 8                            Defendant

also moved to dismiss Plaintiff's Amended Complaint for failure to

state a claim. 9

        Federal courts are courts of limited jurisdiction and may only

hear cases within their statutory power.                     Home Builders Association

of Mississippi,           Inc.    v.   City of Madison,           Mississippi,       143 F.3d

1006, 1010 (5th Cir. 1998).                   If a removed case is not within the

federal court's subject matter jurisdiction, the court must remand

the case to state court.                   28 U.S.C.    §   1447(c).      As the removing

party,        Defendant     bears      a    heavy    burden       to   show   that     federal

jurisdiction exists              and   that       removal   was     proper.     Manguno     v.

Prudential Property and Casualty Insurance Co., 276 F.3d 720, 723

(5th Cir.        2002)      The removal statute is strictly construed in

favor of remand, and all ambiguities are construed against removal.

Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000).

        Defendant removed this action on the basis of federal question

jurisdiction,        which       extends     to    civil    cases      "arising under      the

Constitution,       laws, or treaties of the United States."                     28 u.s.c.

§   1331.      Federal question jurisdiction is present "only [in] those

cases in which a well-pleaded complaint establishes either that

federal law creates the cause of action or that the plaintiff's


        8
            See Defendant's Reply, Docket Entry No. 14, pp. 3-7.
        9
            See Defendant's Motion to Dismiss, Docket Entry No. 13.

                                               -3-
right to relief necessarily depends on resolution of a substantial

question of federal        law."         Franchise Tax Board of the State of

California v.        Construction Laborers Vacation Trust                  for    Southern

California,      103 S.   Ct.    2841,     2856   ( 1983) .     A federal        court may

exercise federal question jurisdiction over a state law claim only

in the rare case when "a federal issue is:                    (1) necessarily raised,

(2)   actually       disputed,     (3)     substantial,        and   (4)    capable       of

resolution in federal court without disrupting the federal-state

balance approved by Congress."               Gunn v. Minton,         133 S.      Ct.   1059,

1065 (2013).

      In its Reply,       Defendant argues          that the court has             federal

question jurisdiction over both "Plaintiff's TILA [Truth in Lending

Act] and RESPA [Real Estate Settlement Procedures Act] claims" and

"Plaintiff's claim asserted under unspecified SEC regulation(s) ." 10

Defendant is correct that Plaintiff's Amended Complaint mentions

these federal laws and regulations.                  For example,      under a claim

labeled "INTRASTATE PRIVATE SECURITIES LAWS VIOLATION REGARDING A

PRIVATE SECURITY," Plaintiff alleges that "Defendants jointly and

severally      are   accused     of      either   jointly       or   severally         being

responsible for securitizing events whereby they presented to the

SEC or some other such local agency or under REG D a conversion

document and process whereby the Mortgage and Note were subject to




      10
           See Defendant's Reply, Docket Entry No. 14, pp. 1-2.

                                           -4-
                                   11
registration .                If
                                        Plaintiff is proceeding pro se and the legal

basis for the claims contained in his Amended Complaint is often

unclear.         However,            while Plaintiff fails to provide a statutory

basis for some of his claims, he does clearly state at the outset

that    "strictly state laws are involved. " 12                      To the extent that

Plaintiff         refers           to   federal   laws    and    regulations,     Plaintiff

frequently            cites   them along with phrases              like   "as   implemented

through state law." 13

       Defendant also argues that Plaintiff's "improperly pled state

law claims" supply the court with federal question jurisdiction

because        ( 1)    Plaintiff's          SEC   claim   is    completely   preempted by

federal       law and         ( 2)      some of the state law claims            "necessarily

raise" questions of federal law. 14                     The Supreme Court has held that



       11
            See Plaintiff Is Amended Complaint             I   Docket Entry No. 11   I   p. 25.
       12
            See id. at 8.
       13
       See, e.g., id. at 28 (".     . misrepresented material facts
in consumer debt collections practice and MORTGAGE SERVICING
FUNCTION under Federal Reg X and the act it stems from as
implemented through state law and in this state                . ") ;
5 (" . . . DEFENDANT received what was represented to be a Mortgage
and/or Note and/or collateral pledge . . . from another without any
involved ever telling QUINTON CAVER as REGULATION X as enforced in,
by, and through this state            ."); 23 (describing practices
which violate "several established laws, policies, practices, and
procedures deemed and industry standard and federal law enforced as
and by and through state laws           implementing Regulation X,
Regulation Z (Truth in Lending Act) , and unfair debt collection
practices act         .") (emphasis added).
       14
            See Defendant's Reply, Docket Entry No. 14, pp. 4-5.

                                                  -5-
federal district courts have exclusive jurisdiction over "all suits

in equity and actions at law brought to enforce any liability or

duty created by [the Securities Exchange Act of 1934] or the rules

or regulations thereunder."                Merrill Lynch, Pierce, Fenner & Smith

Inc.    v.   Manning,     136 S.         Ct.    1562,      1566   (2016).        To determine

whether complete preemption applies, courts are to apply the same

"arising      under,,     test      as     is       used    in    the        federal    question

jurisdiction      inquiry.           Id.       at   1569-70.        As       discussed    above,

Plaintiff does not appear to plead any causes of action under or

seek any remedies provided by the Securities Exchange Act of 1934.

Plaintiff 1 s passing mention of SEC Regulations is not enough to

support federal jurisdiction.                   Plaintiff,s other state-law claims

do     not   appear      to    be     "artful         pleading"         to    defeat     federal

jurisdiction, and Plaintiff,s references to Regulation X (of RESPA)

and Regulation Z (of TILA)                 do not appear to be in an effort to

assert a federal cause of action.

       Defendant,       as the removing party,               bears the burden to show

that    federal   jurisdiction exists                 and    that   removal       was    proper.

While the legal basis               for    the causes of action in Plaintiff, s

Amended Complaint is often unclear,                        the court is satisfied that

Plaintiff did not intend to plead any federal causes of action

against Defendant.            Because all ambiguities in Plaintiff,s Amended

Complaint are to be construed against removal, the court concludes

that this action does not present any claims or issues arising


                                                -6-
under    federal     law.         Accordingly,      Plaintiff's Motion to Remand

(Docket Entry No. 8) is GRANTED; and this action is REMANDED to the

240th     Judicial     District        Court       of   Fort       Bend    County,    Texas.

Defendant Caliber Home Loans, Inc.'s Motion to Dismiss Plaintiff's

Amended    Complaint        for    Failure     to   State      a   Claim    (Docket    Entry

No. 13) is DENIED as MOOT.             The Clerk of this court will provide a

copy of this Memorandum Opinion and Order to the District Clerk of

Fort Bend County, Texas.

        SIGNED at Houston, Texas, on this the 31st day of May, 2019.




                                                        UNITED STATES DISTRICT JUDGE




                                             -7-
